Citation Nr: 0806224	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  04-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for eyesight injury.

2.  Entitlement to service connection for a disability 
involving the ears, including bilateral hearing loss.

3.  Entitlement to service connection for left knee 
condition.

4.  Entitlement to service connection for trembling right 
hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1945, and from September 1950 to April 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that denied the veteran's claims of entitlement to service 
connection for trembling of right hand, aggravation of left 
knee condition, bilateral hearing loss, and eyesight injury.  
The veteran perfected a timely appeal of these determinations 
to the Board.

In December 2007, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The issue of entitlement to service connection for eyesight 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during his 
first period of active military service from August 1943 to 
February 1945.

2.  The veteran does not have an ear disability, including 
bilateral hearing loss, caused by any event that occurred 
during his periods of active military service.

3.  The veteran does not have a left knee condition caused by 
any event that occurred during his first period of active 
military service.

4.  The veteran's current left knee condition existed prior 
to his second period of active military service from 
September 1950 to April 1951, and this preexisting condition 
did not increase in severity during that period of service.

5.  The veteran does not have a trembling right hand 
condition caused by any event that occurred during his 
periods of active military service.


CONCLUSIONS OF LAW

1.  A disability involving the ears, including bilateral 
hearing loss, was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2007).

2.  A left knee condition was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.306 
(2007).

3. A trembling right hand was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, October 2003 
and April 2004 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and his claim was readjudicated in 
October 2006 and December 2006.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical records, VA examinations, written letters 
from the veteran and his wife during his period of service, 
the veteran's testimony from his December 2007 Board hearing, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss, left knee dislocation, and 
trembling right hand. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who serves during a period of war is presumed to be 
in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

The Board further recognizes that in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, it is well to 
observe that these provisions deal with the question of 
whether a particular disease or injury occurred in service; 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  In other 
words, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  Here, the veteran's service medical records 
indicate that he served on a ship that was torpedoed by the 
enemy in October 1944.  Thus, resolving all reasonable doubt 
in favor of the veteran, the Board determines that the 
veteran was engaged in combat during his first period of 
active duty service.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case as they pertain to the veteran's 
period of active duty service from August 1943 to February 
1945.

A. Bilateral hearing loss

On July 1943 service examination, the veteran's ears were 
evaluated as normal, and he was noted to have had a normal 
hearing evaluation with right and left ear tested as 15/15.  
On separation examination in December 1945, the veteran was 
noted to have 15/15 hearing for both whispered voice test and 
spoken voice test for both the right and the left ears; and 
no disease or defect of the ears was noted.  The veteran was 
noted to have had 15/15 hearing for both ears on whispered 
voice testing on separation examination in September 1951. 

A March 1998 private medical note indicates a diagnosis of 
cerumen, sensorineural hearing loss, and presbycusis.

The veteran was given a VA examination in July 2006.  On 
examination, including puretone thresholds and speech 
recognition scores, the veteran was noted to have a hearing 
loss disability.  The VA examiner opined that the veteran's 
hearing loss was less likely than not caused by military 
noise exposure.

At his December 2006 Board hearing, the veteran testified 
that he was exposed to loud noises, including gunfire, from 
which he suffered hearing loss when in service.

After reviewing the record, the veteran's history of noise 
exposure is consistent with the circumstances, conditions or 
hardships of the veteran's combat service.  Thus, the Board 
accepts as satisfactory lay evidence the veteran's statements 
that he was exposed to loud noise during his period of 
service from August 1943 to February 1945.  However, the 
report of separation examination in December 1945 reflects 
perfect hearing throughout service and contains no defect or 
disease involving the ears.  These same findings were 
recorded at the time of his September 1951 separation 
examination.  The first indication of hearing problems in the 
medical record is a March 1998 private medical note, which is 
dated more than 45 years after the veteran's period of 
service, and that note indicates that the veteran's hearing 
loss was age-related, with diagnoses of sensorineural hearing 
loss and presbycusis.  Furthermore, the July 2006 VA examiner 
indicated that the veteran's hearing loss was not likely 
caused by military noise exposure, and there is no medical 
opinion or other competent medical evidence linking the 
veteran's hearing loss to either of his periods of service.  
The Board thus finds that, although the veteran was exposed 
to loud noise during his period of service from August 1943 
to February 1945, such noise exposure is not etiologically 
related to any current hearing loss condition.  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

B. Left knee condition

On July 1943 induction examination, the veteran was noted to 
have had a normal clinical evaluation of the musculoskeletal 
system, and no knee problems were noted.

A letter dated in January 1945 from the veteran to his wife 
indicates that he was thinking about turning in to the 
hospital, that he would be in there for about six or seven 
weeks, and that he ought to get a pretty good rest in doing 
so.  Another letter from the veteran to his wife, dated in 
February 1945, indicates that he was considering going to the 
hospital for a "bum knee", and that, if he took a chance on 
having an operation, he had a 9 out of 10 chance of having a 
stiff leg.

On separation examination in December 1945, for his first 
period of service, the veteran was noted to have had a normal 
examination of the spine and extremities, and no knee 
problems were noted.

A January 1948 letter from the veteran's wife indicates that 
the veteran had injured his knee about a week prior, when 
stepping off of a stool and twisting his knee.  The letter 
also indicates that the veteran then had what the doctor 
called a floating cartilage, and that, due to his knee 
locking and making it impossible for him to straighten his 
leg, the doctor said that an operation for removal of the 
cartilage was necessary.

In a letter dated in November 1949, the veteran's private 
physician indicated that, in May 1946, the veteran was 
examined for VA to determine the need for hospitalization, 
that the veteran gave a history of injury while on duty when 
a torpedo explosion occurred, and that the veteran complained 
of and was treated for back pain.

The veteran was afforded a VA examination in February 1950.  
On examination, the veteran complained of back pain and 
reported, when his ship was torpedoed in October 1944, he was 
knocked backwards and struck his back on some junction boxes.  
The veteran also reported that, about three months after his 
discharge, the company he worked for sent him to a physician 
because his back was painful, and that, since his discharge, 
he had lost about two months time because of back pain and 
nervousness.  On examination, the veteran was noted to have a 
lateral parapatellar scar of the left knee where semilunar 
cartilage was removed in February 1948, and to have had no 
muscular or articular rheumatism.

On September 1950 entrance examination, the veteran was noted 
to have had a normal examination of the extremities, 
including bones, joints, muscles and tendons, and no left 
knee problems were noted.  On his September 1950 report of 
medical history, the veteran reported that he had had a 
"trick" or locked knee.  The veteran reported that he had 
been hospitalized for knee cartilage in 1948. 

A March 2003 private treatment note indicates that the 
veteran had a past surgical history of left knee surgery.

A March 2004 operative report indicates that the veteran 
underwent a total left knee arthroplasty for degenerative 
osteoarthritis of the left knee.

The veteran was afforded a VA examination of the left knee in 
July 2006.  The VA examiner reviewed the claims folder and 
noted that there was no documentation of a left knee 
condition while in service.  The veteran reported the 
following history: that, while on board his ship in October 
1943, the ship was torpedoed and he jumped off and had to 
hang out on a float for eight and a half hours until he was 
rescued; that, in 1947, his left knee locked, and when 
evaluated he was noted to have cartilage problems and 
underwent a surgical procedure and improved; that, in the 
1980s, his left knee swelled, necessitating aspiration of the 
fluid; that he had recurrent left knee pain; and that, in 
March 2004, secondary to severe arthritis, he underwent total 
knee arthroplasty of the left knee, and had residual 
limitation of motion and recurrent left knee pain.  The VA 
examiner opined that the left knee condition was less likely 
than not related to the veteran's military service and trauma 
from being torpedoed and spending time in the water.  The 
examiner noted that there was no documentation of injury to 
the left knee while in service, and that the military 
discharge physical examination in December 1945 also noted no 
abnormality of the left knee.  The examiner also noted that 
there was a big gap of information missing from 1951 to 2004, 
which may have contributed to the condition of degenerative 
arthritis.

At his December 2006 Board hearing, the veteran testified as 
follows: that he dislocated his knee when his ship was 
torpedoed; that he first received treatment while in active 
duty, and the doctor said he would probably be out for three 
weeks; that he elected not to have treatment because he was 
going to miss his ship, so he punched the cartilage back in 
his knee and kept going; that his knee would constantly 
dislocate itself; and that he received treatment for the knee 
in about 1946, when he was working and it locked and he cut 
his leg up, and the cartilage was then removed from his knee.

The Board notes the veteran's contentions that he injured his 
knee initially when his ship was torpedoed and sought 
treatment for it when he reinjured it working in the year 
after service.  The Board also notes the veteran's February 
1945 letter to his wife indicating that he was considering 
going to the hospital for a bum knee.  As the veteran's 
claimed knee injury is consistent with the circumstances, 
conditions or hardships of the veteran's combat service, the 
Board accepts as satisfactory lay evidence the veteran's 
statement that he injured his knee when his ship was 
torpedoed in October 1944.

However, the Board does not find any such in-service knee 
injury to be etiologically related to any current left knee 
condition.

First, with respect to the veteran's period of service from 
August 1943 to February 1945, despite the veteran's knee 
injury during the October 1944 torpedo attack, the record 
does not reflect either that the veteran had a chronic knee 
condition in service or that there was a continuity of knee 
symptomatology after service.  On separation examination in 
December 1945, the veteran was noted to have had a normal 
examination of the spine and extremities, and no knee 
problems were noted.  Also, the record reflects that, between 
May 1946 and February 1950, the veteran repeatedly complained 
of and sought treatment for back problems related to his ship 
being torpedoed in service, but never related any left knee 
problems either to the torpedo incident or to his period of 
service in any other way.  Furthermore, although the medical 
record reflects that the veteran had left knee semilunar 
cartilage removed in February 1948, nothing in the medical 
evidence contemporary with such treatment related the 
treatment to an in-service event.  Rather, the January 1948 
letter from the veteran's wife indicates that such cartilage 
removal was related to a January 1948 event, which was not 
during the veteran's period of service, involving the veteran 
stepping off of a stool and twisting his knee.

Second, the Board does not find that a current left knee 
condition is related to the veteran's period of service from 
September 1950 to April 1951.  The Board notes that, on 
September 1950 entrance examination, the veteran was noted to 
have had a normal examination of the extremities, including 
bones, joints, muscles and tendons, and no left knee problems 
were noted.  However, the Board finds there to be clear and 
unmistakable evidence that a knee injury existed before 
acceptance and enrollment for this period of service.  In 
this regard, the Board notes the January 1948 letter from the 
veteran's wife indicating that the veteran had injured his 
knee about a week prior, when stepping off of a stool and 
twisting his knee, that the veteran then had what the doctor 
called a floating cartilage, and that, the doctor said that 
an operation for removal of the cartilage was necessary.  The 
Board also notes the VA examination in February 1950, where 
the veteran was noted to have a lateral parapatellar scar of 
the left knee where semilunar cartilage was removed in 
February 1948.  The Board furthermore notes that, on his 
September 1950 report of medical history for his entrance 
examination, the veteran reported that he had had a "trick" 
or locked knee, and that he had been hospitalized for knee 
cartilage in 1948.  Finally, the Board notes the veteran's 
testimony during his December 2007 Board hearing, where the 
veteran testified that, during the time between his first and 
second periods of service, in about 1946, he was working and 
his knee locked and he cut his leg up, and the cartilage was 
then removed from his knee.

Moreover, the Board finds there to be clear and unmistakable 
evidence that such pre-existing knee injury was not 
aggravated by the veteran's service from September 1950 to 
April 1951.  Service medical records from September 1950 to 
April 1951 do not reflect complaints of or treatment for any 
left knee problems.  Rather, they reflect that, on April 1951 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the spine and extremities, 
including the joints, and no knee problems were noted.  Thus, 
there is no indication that the veteran's pre-service left 
knee condition underwent an increase in severity during 
service.  Rather, following the veteran's September 1950 
report of medical history, there is no indication of any left 
knee problems in the medical record until over 50 years 
later.

Finally, the Board notes that the competent medical evidence 
of record suggests that current left knee degenerative 
arthritis is not related to service.  The July 2006 VA 
examiner opined, after reviewing the entire claims folder, 
that the left knee condition was less likely than not related 
to the veteran's military service and trauma from being 
torpedoed and spending time in the water.  This opinion was 
based, in part, on the fact that the military discharge 
physical examination in December 1945 noted no abnormality of 
the left knee.  Also, there is no medical opinion or other 
competent medical evidence indicating a link between the 
veteran's left knee degenerative arthritis and his period of 
service.

Thus, although the veteran's statement that he sustained a 
knee injury during his first period of service from August 
1943 to February 1945 may be accepted as satisfactory lay 
evidence, the competent medical evidence of record does not 
establish that any current knee condition is related any 
incident that occurred during that period of service.  Also, 
the Board finds that clear and unmistakable evidence 
demonstrates that the veteran sustained a left knee injury 
prior to his period of service from September 1950 to April 
1951, and that he did not aggravate such left knee injury 
during such period of service.  Accordingly, service 
connection for left knee dislocation is not warranted.

C. Trembling right hand

The earliest indication in the medical record of a trembling 
right hand is a March 1996 private medical treatment note 
indicating that the veteran reported being aware since 1990 
of an intermittent tremor involving his right hand, that was 
not present a rest but occurred when he was using the hand, 
especially while writing.  The veteran was diagnosed as 
having action tremor, right hand.

The veteran was afforded a VA examination of the right hand 
in July 2006.  The veteran reported that he started having 
trembling in the right hand in 1995, particularly when he was 
under stress or a bit upset, which resolved spontaneously.  
The VA examiner noted that there was no documentation of 
tremor of the right hand while in the military or on 
enlistment physical, and that recent treatment to the right 
hand documented a possible Parkinsonism.  The examiner opined 
that the condition was not related to military service.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a trembling right hand.  The earliest 
indication in the medical record of a trembling right hand is 
a March 1996 private medical treatment note indicating that 
the veteran reported being aware since 1990 of an 
intermittent tremor involving his right hand.  Furthermore, 
the veteran has not indicated that he incurred any trembling 
right hand condition prior to the 1990s.  Thus, the record 
indicates that the veteran did not notice a right hand tremor 
until nearly 40 years after his period of service.  Also, the 
July 2006 VA examiner opined that the right hand tremor was 
not related to service, and there is no medical opinion or 
other competent medical evidence indicating a link between 
the veteran's right hand tremor and his period of service.  
Accordingly, service connection is not warranted for 
trembling right hand.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a disability involving 
the ears, including bilateral hearing loss, is denied.

Entitlement to service connection for left knee condition is 
denied.

Entitlement to service connection for trembling right hand is 
denied.


REMAND

The issue of entitlement to service connection for eyesight 
injury must be remanded for further development.

The veteran submitted a letter to his wife, dated in February 
1945, indicating that he went to sickbay about his eyes 
because, when he was out in the Pacific, he got his eyes 
infected from the oil and salt water.  The letter also stated 
that ever since then his eye lids swelled up and got very 
sore, that they stayed swelled up for about a week, and that 
matter came out.

The veteran was afforded a VA eye examination in July 2006, 
on which he was diagnosed as having a chronic 
blepharitis/meibomitis infection of the lids that was not due 
to injury or trauma.  The examination report indicates that 
the claims folder was not reviewed, and contains no opinion 
regarding whether any such eye conditions were incurred 
during or caused by the veteran's service.  

In light of the contemporary lay evidence contained in the 
veteran's February 1945 letter regarding swelling of the 
eyelids, and the veteran's current diagnosis of chronic 
blepharitis/meibomitis infection of the eyelids, this matter 
must be remanded for an addendum opinion involving a review 
of the entire claims folder, including the February 1945 
letter from the veteran, and an opinion as to whether any 
chronic blepharitis/meibomitis, or any other eye condition, 
was incurred in, aggravated in, or caused by service.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is 
not necessarily a determination "medical in nature", and 
may be capable of lay observation).

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the July 
2006 VA examination report.  If the 
examiner who completed the July 2006 VA 
examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, which is specifically to 
include review of the July 2006 VA eye 
examination and the February 1945 
letter from the veteran to his wife 
describing his swollen eyelid 
condition, the examiner should express 
an opinion as to (1) the nature of any 
current chronic blepharitis/meibomitis 
infection, or any other current eye 
disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder was incurred or 
aggravated in service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


